DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 73-94 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to claim 73 is Norrell (US 10224594 B2).
Regarding claim 73, Norrell teaches  A telecommunications tower (col 3 line 31 The radio and power pole 100) comprising: 
a ground-supported pole extending vertically along a pole axis (col 3 lines 31-33  The radio and power pole 100 can also include a structural spine 116 extending longitudinally through the interior cavity 104 of the pipe 102 ); 
an interior space extending radially inward toward the pole axis (col 3 lines 8-9 a radio and power pole 100 includes a pipe 102 that defines a longitudinal interior cavity 104), and a plurality of horizontal frame portions extending horizontally between and interconnecting the plurality of vertical frame portions (col 3 lines 38-41 The radio and power pole 100 may also include ribs 118 spaced apart from one another proximate to the interior surface 110 throughout the interior cavity 104 of the pipe 102); 
a plurality of shelves coupled with the scaffold frame and extending horizontally on respective horizontal shelf planes ((col 3 lines 38-41 The radio and power pole 100 may also include ribs 118 spaced apart from one another proximate to the interior surface 110 throughout the interior cavity 104 of the pipe 102), the plurality of shelves dividing the interior space into a plurality of vertically arranged compartments, a first one of the plurality of compartments containing an antenna (col 3 lines 46-47 One or more of the ribs 118 can be configured to hold an antenna 120 ), a second one of the plurality of compartments positioned vertically below first one of the plurality of compartments containing a radio communications component communicatively coupled with the antenna (col 3 lines 50-53 The ribs 118 can also be configured to mount one or more racking brackets 122 (e.g., for racking radio equipment)).
Norrell fails to teach
scaffold frame supported by the ground-supported pole, the scaffold frame comprising a plurality of vertical frame portions extending vertically along respective vertical frame axes positioned radially outward from the pole axis, the plurality of vertical frame portions bounding an interior space extending radially inward from the respective vertical frame axes toward the pole axis; and
a plurality of exterior panels coupled with the scaffold frame and covering the plurality of compartments.  
Another close prior art to claim73 is Lockwood et al. (US 20170279187 A1).
Regarding claim 73, Lockwood et al. teach a telecommunication tower comprising:
a ground-supported pole extending vertically along a pole axis (Lockwood [0028] a pole may include a shaft and a base connected to the shaft.. The shaft may be configured to stand upright .. a portion of the base may be configured to be buried below a ground level);
an interior space extending radially inward toward the pole axis (Lockwood [0046] the base includes a metal lower structure where the metal lower structure includes at least one sidewall defining an internal cavity)
a plurality of horizontal frame portions extending horizontally between and interconnecting the plurality of vertical frame portions (Lockwood [0103]  a steel enclosure 250 with multiple mounting brackets or orifices);
 a plurality of shelves coupled with the scaffold frame and extending horizontally on respective horizontal shelf planes (Lockwood [0103] multiple mounting brackets or orifices ) the plurality of shelves dividing the interior space into a plurality of vertically arranged compartments, a first one of the plurality of compartments containing an antenna (Lockwood [0070] The larger diameter is configured to support the upper small cell antenna)., a second one of the plurality of compartments positioned vertically below first one of the plurality of compartments containing a radio communications component (Lockwood [0103] The lower base structure 152 may also include an internal cavity that may include any appropriate type of equipment ) communicatively coupled with the antenna (Lockwood [0043] the communications system 100 may thus include any number of built-in mounting capabilities, in one embodiment without incorporating steel brackets, to attach radios, microwave radios, antennae); and a 
plurality of exterior panels coupled with the scaffold frame and covering the plurality of compartments (Lockwood [0014] The upper shroud may be configured to  the cables extending from the internal small cell equipment, up the upper shroud, into the).
Lockwood et al. fail to teach
a scaffold frame supported by the ground-supported pole, the scaffold frame comprising a plurality of vertical frame portions extending vertically along respective vertical frame axes positioned radially outward from the pole axis, the plurality of vertical frame portions bounding an interior space extending radially inward from the respective vertical frame axes toward the pole axis.
Therefore, claim 73 is allowed.
Dependent claims 74-89 are allowed for depending from claim 73.
Independent claim 90 is allowed for the same reason of allowing claim 73. 
Dependent claims 91-94 are allowed for depending from claim 90.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644